Citation Nr: 1400139	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  07-33 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for scotomata of the right eye, claimed as residuals of removal of a metal shaving.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to an increased rating for lumbosacral strain with fusion of the left transverse process at L2-3, currently rated as 20 percent disabling.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1968, from September 1990 to June 1991, and from February 2003 to April 2004.

These matters come before the Board of Veterans' Appeals (Board) from September 2005, July 2006, November 2007, February 2009, and March 2010 RO decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In December 2011 the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues on appeal were previously remanded by the Board in April 2012 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain VA examinations for the Veteran's eye and shoulder disabilities.  This was accomplished, and the claims were readjudicated in November 2012 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The April 2012 Board remand also required the RO to provide VA examinations for the claims for service connection for bilateral hearing loss, tinnitus, residuals of sand fly bites (claimed as a rash), and carpal tunnel syndrome.  The Veteran was granted service connection for these disabilities in a November 2012 RO rating decision; therefore, these issues are not properly before the Board.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. § 20.302(c) (1997); Roy v. Brown, 5 Vet. App. 554 (1993).

Additionally, the Board's April 2012 remand directed the RO to readjudicate the claim for a TDIU after completion of any development deemed necessary regarding the service connection and increased rating claims on appeal.  The Board notes that the RO did not readjudicate the issue of a TDIU in any subsequent rating decision or in the April 2012 or November 2012 supplemental statements of the case.  Although a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders, here, there is no prejudice to the Veteran as a TDIU is being granted by the Board herein.

The Board notes that service connection for scotomata of the right eye was previously denied in an August 1985 RO rating decision because the evidence did not demonstrate that a right eye disorder was incurred in or was otherwise related to active duty service from September 1965 to September 1968.  During the December 2011 Board hearing, the Veteran testified that he had a metal shaving in his right eye during a period of Army Reserve service in 1989.  See December 2011 Hearing Transcript at pg. 21-22.  Because the Veteran's current claim for service connection for scotomata of the right eye references a different period of service, the Board finds that the issue must be addressed on the merits and not as a claim to reopen.


FINDINGS OF FACT

1.  The Veteran does not have a current right eye disability.

2.  The Veteran has diagnosed left shoulder rotator cuff tear.

3.  Currently diagnosed left shoulder rotator cuff tear was not incurred in and is not otherwise related to any period of service. 
4.  For the entire increased rating period on appeal, the Veteran's lumbar spine disability has not manifested forward flexion of the thoracolumbar spine to 30 degrees or less; ankylosis of the thoracolumbar spine; or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during in a 12 month period.

5.  The evidence is in equipoise as to whether the Veteran is rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for scotomata of the right eye, claimed as residuals of removal of a metal shaving have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for service connection for a left shoulder condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  For the entire increased rating period from on appeal, the criteria for a rating in excess of 20 percent for lumbosacral strain with fusion of the left transverse process at L2-3 have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5242 (2013).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App.473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In notice letters dated October 2005 and March 2006 (right eye and back disorders), December 2008 (TDIU), and July 2010 (left shoulder disorder), the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims on appeal, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice letters included provisions for disability ratings and for the effective dates of the claim.


The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, Social Security Administration (SSA) disability records, VA treatment records, and statements from the Veteran, to include the transcript from the December 2011 Board hearing.  The RO has obtained VA medical examinations to assist in determining the nature, etiology, and severity of the Veteran's disorders.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims on appeal that has not been obtained; hence, no further notice or assistance is required to fulfill VA's duties to notify and assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of right eye scotomata and left shoulder rotator cuff tear are not considered "chronic disease[s]" under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.

Service Connection for a Right Eye Disorder

During the December 2011 Board hearing, the Veteran testified that he had a metal shaving lodged in his right eye during a period Army Reserve service in 1989 (the Veteran further stated that paperwork from the 1989 incident was no longer available).  See December 2011 Hearing Transcript at pg. 21-22.  For the reasons that follow, the Board finds that the Veteran does not have a current right eye disability.

VA treatment records, to include general medical examination reports in January 2009 and January 2011, reveal a normal right eye.  Further, SSA disability records do not reveal any diagnosis for a right eye disorder.  

As noted above, because the Veteran's claimed right eye disorder is not defined as a "chronic disease" under section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities do not apply, and evidence of a continuity of symptomatology after service is not sufficient by itself to support the claim.  See Walker, 708 F.3d 1331.  Service connection may still be established if all the evidence of record shows that the Veteran has a current right eye disability that is related to active service.  See 38 C.F.R. §§ 3.303(d).

Pursuant to the Board's April 2012 remand, the Veteran was afforded a VA eye examination in May 2012.  The Veteran stated that a metallic foreign object went into his right eye in 1989.  According to the Veteran, the metal object was removed and he was given eye drops and an eye patch.  After conducting a thorough eye examination, the VA examiner diagnosed the Veteran with left eye opacities (emphasis added).  There was no diagnosis rendered as to the right eye and the VA examiner specifically noted that the right cornea was clear.

In this case, the evidence of record indicates that the Veteran's eyes were examined on several occasions by VA medical providers in different contexts, including in general medical examinations and in the May 2012 VA eye examination.  The Board finds that none of these reports reveal a right eye disability. 

The Board has considered the Veteran's assertions that he had a metal object in his eye in 1989 during a period of Reserve training; however, the Board finds that the Veteran's own opinion that the incident resulted in a right eye disorder, to include right eye scotomata, is not adequate to support the claim as he does not have the qualifications necessary to render a diagnosis of a medical disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Upon review of the evidence of record, the Board finds that the Veteran does not have a current disability of the right eye.  There are no other diagnoses relating to the Veteran's right eye, to include residuals from removal of a metal object in the right eye.  Accordingly, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for scotomata of the right eye, claimed as residuals of removal of a metal shaving, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 




Service Connection for Left Shoulder Disorder

The Veteran contends that left shoulder pain began around 2004 while he was stationed in Iraq.  The Veteran maintains that his left shoulder disorder was a result of heavy lifting during service; however, he denied being placed on profile, receiving surgery, or undergoing physical therapy for the left shoulder during service.  Post service MRI results revealed a torn left rotator cuff which was surgically repaired in 2010.  Since that time, the Veteran has complaints of constant pain and decreased range of motion. 

Initially, the Board finds that the Veteran had a diagnosis of left shoulder rotator cuff tear during the appeal period.  See May 2012 VA shoulder examination report.  The Board further finds that the Veteran does not have currently diagnosed left shoulder arthritis.  See Walker, 708 F.3d 1331.

The Board next finds that a left shoulder disorder was not incurred in service.  With regard to the Veteran's assertions that left shoulder symptoms began in service, the Board finds that, while the Veteran is competent to report the onset of left shoulder pain, his recent report of in-service symptoms of left shoulder pain are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are therefore not credible.  See Charles, 16 Vet. App. 370.  For example, service treatment records are negative for complaints, diagnosis, or treatment for a left shoulder disorder.  The March 2004 service separation medical examination report reveals a normal clinical evaluation of the Veteran's upper extremities.  Post-service private treatment records document that the onset of the left shoulder condition was in 2009, approximately five years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).

Moreover, although the Veteran sought treatment for other ailments during service, to include other orthopedic injuries, he did not report or seek treatment for a left shoulder disorder.  For instance, the Veteran was treated on multiple occasions for a lumbar back disorder, wrist pain, a finger injury, hip pain, and neck pain.  At no time, however, did the Veteran report a left shoulder injury or pain during these treatment sessions.  Had the Veteran experienced left shoulder pain during service, the Board finds it reasonable that the Veteran would have reported such ailments during these evaluations.  The Board finds that the Veteran's statements made in the course of treatment in service to in-service physicians have greater probative value than the statements made pursuant to the VA compensation claim because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy as the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  For these reasons, the Board finds that the Veteran's statements regarding in-service symptoms of a left shoulder disorder are not credible.  As such, the weight of the competent and credible evidence demonstrates that a left shoulder disorder was not incurred in service. 

The Board further finds that a left shoulder disorder is not etiologically related to service.  VA outpatient treatment records dated January 2011 reveal complaints of left shoulder pain; however, an opinion as to the etiology of the left shoulder disorder was not rendered.  Private treatment records from Dr. G in 2010 show that the Veteran complained of left shoulder pain, which ultimately lead to rotator cuff surgery.  That notwithstanding, these private treatment records do not contain an opinion as to whether the left shoulder disorder was related to service.  

The Veteran was afforded a VA examination in May 2012 to assist in determining the etiology of the left shoulder disorder.  The VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination, to include range of motion testing.  The VA examiner noted that the Veteran underwent left shoulder rotator cuff surgery in 2010 and x-rays revealed two small anchors in the humeral head.  No other significant osseous abnormalities were identified.  The VA examiner then opined that the left shoulder disorder was less likely as not related to or caused by service.  In support of this opinion, the VA examiner reasoned that, unlike other conditions, service treatment records were silent for any treatment for the left shoulder.  Further, the Veteran had a very physical occupation (cabinet maker) after service which, according to the VA examiner, was the most likely etiology of the shoulder condition.  The VA examiner further reasoned that private treatment records from 2009 document that the onset of the left shoulder condition was in 2009, approximately five years after service separation.  The Board finds the May 2012 VA medical opinion to be highly probative on the question of a nexus to service.

The Board notes that the record does not contain any medical opinions demonstrating a relationship between the Veterans's currently diagnosed left shoulder disorders to service.  The Board has considered the Veteran's statements regarding left shoulder pain in service and persistent symptoms of left shoulder pain since service separation and his contention that his current disability is related to service.  For the reasons previously discussed,  the Board has found that the Veteran's statements regarding in-service symptoms of a left shoulder disorder are not credible.  Further, while the Veteran is competent to report symptoms as they come to him through his senses (left shoulder  pain), the etiology of his left shoulder disorder, which includes the consideration of his post-service occupation as a cabinet maker, is not the type of disorder that a lay person can provide competent evidence on questions of etiology.   See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

The Veteran's left shoulder disorder is a medically complex disease process because of its multiple possible etiologies and requires specialized testing to diagnose.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's current left shoulder disorder is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  Here, the Board finds the May 2012 VA opinion to be the most probative and competent evidence of record as to the etiology of the Veteran's shoulder disorder.  The examiner conducted x-rays, reviewed past MRI reports, considered the Veteran's symptoms, and reviewed the in-service and post-service medical history.  

Upon review of the record, the Board finds that the weight of the evidence, both lay and medical, demonstrates no relationship between the Veteran's left shoulder disorder and service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a left shoulder disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.              38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).
 
Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.               § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45.  See DeLuca, 8 Vet. App. 202.

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

Increased Rating for Lumbar Spine Disability

The Veteran initially filed a claim for an increased rating in excess of 10 percent for  lumbosacral strain with fusion of the left transverse process at L2-3 on November 30, 2004.  A September 2007 rating decision granted a 20 percent disability rating for lumbosacral strain effective November 30, 2004.  Although the RO granted a higher 20 percent disability rating, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 
6 Vet. App. 35 (1993).
Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2013). 

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The Board finds that a rating in excess of 20 percent is not warranted for the Veteran's lumbar spine disorder under the General Rating Formula for Diseases and Injuries of the Spine as forward flexion of the thoracolumbar spine has not been 30 degrees or less at any time during the appeal period.  See 38 C.F.R. § 4.71a.  In a June 2005 VA examination report, forward flexion of the thoracolumbar spine measured at 80 degrees and to 85 degrees with pain in the terminal five degrees.  In an April 2007 VA spine examination report, range of motion testing of the thoracolumbar spine revealed forward flexion to 80 degrees with pain from 45 to 80 degrees.  In the February 2010 VA spine examination, forward flexion of the thoracolumbar spine was to 80 degrees with pain.  No additional loss of motion was noted on repetitive use during any VA examination.  For these reasons, the Board finds that the Veteran's lumbar spine disorder did not manifest forward flexion of the thoracolumbar spine to 30 degrees or less.  See 38 C.F.R. § 4.71a.

The Board further finds that a rating in excess of 20 percent is not warranted for the Veteran's lumbar spine disorder under the General Rating Formula for Diseases and Injuries of the Spine as the evidence does not demonstrate favorable ankylosis of the entire thoracolumbar spine.  See April 2007 and February 2010 VA spine examination reports specifically noting no ankylosis of the thoracolumbar spine.

The Veteran has also been diagnosed with degenerative disc disease.  See February 2010 VA spine examination report.  The Formula for Rating IVDS Based on Incapacitating Episodes (effective September 26, 2003) provides a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  See 38 C.F.R. 
§ 4.71a.  The Board finds that a review of the evidence of record does not reveal any incapacitating episodes during a 12 month period.  In the February 2010 VA examination report, the VA examiner noted that there were no incapacitating episodes due to the Veteran's spine disability.  In the April 2007 VA examination report, the VA examiner noted that the Veteran did experience flare-ups every one to two months; however, there were no incapacitating episodes during the past 12 month period.  For these reasons, the Board finds that a higher rating in excess of 20 percent for the lumbar spine disability is not warranted under the Formula for Rating IVDS Based on Incapacitating Episodes as the evidence does not demonstrate any incapacitating episodes in a 12 months period.  

After a review of all the evidence, lay and medical, the Board finds that an increased rating in excess of 20 percent for a lumbar spine disorder is not warranted.  Even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence still does not show that the lumbar spine disability more nearly approximates the criteria for a higher disability rating of 40 percent.  Such factors that may additionally limit motion and function were considered and assessed by the VA examiners.  Range of motion of the spine showed, at worst, forward flexion to 80 degrees with pain from 45 to 80 degrees.  Ankylosis of the thoracolumbar spine has not been demonstrated.  The Board finds that the evidence of record also does not demonstrate that the Veteran has sustained any incapacitating episodes during a 12-month period.  See April 2007 and February 2010 VA examination reports.  Thus, the criteria for a rating in excess of 20 percent for the service-connected lumbar spine disability have not been met.  

The Board has also considered whether a separate evaluation for neurological disabilities is warranted; however, the Veteran has already been granted a 10 percent rating for left and right leg radiculopathy associated with the lumbar spine disability and the ratings assigned for those disabilities are not currently on appeal.  See RO rating decisions dated September 2010 and March 2011.  As such, consideration of a separate evaluation for neurological disability is not necessary.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's spine disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's spine disability is specifically contemplated by the schedular rating criteria (Diagnostic Code 5237 and Diagnostic Code 5243, 38 C.F.R. § 4.71a), and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Code 5243 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors, such as fatigability, which are part of the schedular rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  

In this case, considering the lay and medical evidence, the Veteran's spine disability has been manifested by and limitation of motion of the spine to, at worst, forward flexion to 80 degrees with pain from 45 to 80 degrees.  Ankylosis of the thoracolumbar spine has not been demonstrated.  The schedular rating criteria specifically allows for different ratings based on the severity of the limitations of motion of the spine.  Further, bilateral radiculopathy of the lower extremities has also been contemplated by the assignment of separate 10 percent disability ratings granted in previous rating decisions dated September 2010 and March 2011.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the functional limitation (lifting, standing, walking) and the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's low back disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

In his January 2010 claim for a TDIU, the Veteran stated that he was unable to secure employment due to his service-connected disabilities.  During the December 2011 Board hearing, the Veteran testified that he was unable to continue his past occupation (cabinet builder) due to his inability to lift heavy objects.  The Veteran also maintains that the posttraumatic stress disorder (PTSD) disability impedes his ability to concentrate and negatively impacts his memory.  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 
Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 
4 Vet. App. 36.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran is currently service-connected for the following disabilities:  PTSD, evaluated as 70 percent disabling; lumbosacral strain, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; hiatal hernia, evaluated as 10 percent disabling; left carpal tunnel syndrome, evaluated as 10 percent disabling; right carpal tunnel syndrome, evaluated as 10 percent disabling; degenerative disc disease of the cervical spine, evaluated as 10 percent disabling; left wrist fracture, evaluated as 10 percent disabling; left leg radiculopathy, evaluated as 10 percent disabling; right leg radiculopathy, evaluated as 10 percent disabling; and bilateral hearing loss, bronchitis, and urticaria, rated as noncompensable.  The Veteran has a combined disability rating of 90 percent.  Thus, the Veteran meets the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU, and entitlement to a TDIU is considered on a schedular basis.  38 C.F.R. § 4.16(a).

After a review of the record, the Board finds that the evidence is at least in equipoise as to whether the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities.  In the February 2010 VA spine examination report, the Veteran reported being unemployed since January 2010 due to his lumbar spine (service-connected) and left shoulder disorder (not service connected) disabilities.  Although the April 2010 VA examiner did not render an opinion as to whether the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment, the examiner did note "moderate" effects on his usual daily activities due the service-connected lumbar spine disability.

In a January 2011 VA general medical evaluation, the VA examiner reviewed the claims file and conducted a brief physical examination of the Veteran's physical disabilities (i.e., lumbar spine, radiculopathy, carpal tunnel, cervical spine, hearing loss and tinnitus, and left wrist).  The VA examiner then opined that the Veteran's service-connected lumbar spine disability interfered with heavy physical labor, but should not preclude light physical or sedentary work.  Notably, however, the January 2011 VA examiner did not take into consideration the Veteran's PTSD disability, rated as 70 percent disabling.  The Board finds that the January 2011 VA medical opinion weighs in favor of a finding that the Veteran is unable to perform physical work as a result of his service-connected physical disabilities.

During an April 2007 VA PTSD examination, the Veteran reported difficulty concentrating at work and stated that he often had to re-cut wood due to his own errors.  Although the VA examiner noted that the Veteran was not totally disabled due to PTSD, the VA examiner opined that decreased concentration was a problem related to occupational functioning.  

In January 2010, the Veteran was awarded SSA disability benefits due, in part, to his service-connected lumbar spine disability.  The Board acknowledges that SSA determinations regarding unemployability and disability are not binding on VA; however, they may be relevant in disability determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  The Board finds that the SSA determination is further evidence weighing in favor of the claim for a TDIU.

During the December 2011 Board hearing, the Veteran testified that his back, legs, and shoulder render him unable to continue his past occupation as a cabinet builder due to his inability to lift heavy objects.  The Veteran further testified that symptoms of PTSD also impact his ability to work in that he forgets things and is unable to concentrate.  
Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran is unable to secure gainful employment due to his service-connected disabilities.  The Board is aware that the Veteran has not been afforded a VA examination to specifically address whether all of his service-connected disabilities render him unable to secure substantially gainful employment; however, the Board finds that the evidence of record is sufficient to render a decision on this issue and an additional remand is not warranted.  See Geib v. Shinseki, No. 2012-7164, 2013 WL 5788671 (Fed. Cir. Oct. 29, 2013) (in a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

The Board finds that the Veteran's service-connected disabilities affect both his physical and mental ability to perform work tasks and render him unable to secure substantially gainful employment.  The Board further finds the Veteran's statements as to the effects of his disabilities on his employability to be competent and credible.  The record also includes the TDIU application form submitted by the Veteran indicating that the Veteran has no education or training and last worked as a cabinet builder in 2010.  After a review of the entire record and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU are met.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for scotomata of the right eye, claimed as residuals of removal of a metal shaving, is denied.

Service connection for a left shoulder condition is denied.

An increased rating in excess of 20 percent for lumbosacral strain with fusion of the left transverse process at L2-3 is denied.

A TDIU is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


